Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: line 1 of paragraph [0030] should be amended to recite “Returning back to Fig. [[1]] 4,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximal” in claims 2 and 15 is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear how close the first predetermined locations would have to be to the claimed coupling location in order to be deemed to be proximal to the coupling location.  Claims 3-4 and 16-17 are rejected due to their dependence on Claims 2 and 15.
The term “proximal” in claims 5 and 18 is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear how close the second predetermined location would have to be to the claimed node in order to be deemed to be proximal to the node.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-9, 14, 19-22, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites; “calculating a coherence of the data characterizing time-dependent lateral vibration and the data characterizing time-dependent torsional vibration”; and “identifying, based on the coherence, a first frequency value in the frequency domain indicative of coupling between the time-dependent lateral vibration and the time-dependent torsional vibration, wherein the coupling includes transfer of energy from the lateral vibration to the torsional vibration or vice versa at the first frequency”. The limitations of “calculating a coherence of the data characterizing time-dependent lateral vibration and the data characterizing time-dependent torsional vibration”; and “identifying, based on the coherence, a first frequency value in the frequency domain indicative of coupling between the time-dependent lateral vibration and the time-dependent torsional vibration, wherein the coupling includes transfer of energy from the lateral vibration to the torsional vibration or vice versa at the first frequency”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user performing mathematical calculations regarding the coherence of the received vibration data. Similarly, the limitation of “identifying, based on the coherence, a first frequency value in the frequency domain indicative of coupling between the time-dependent lateral vibration and the time-dependent torsional vibration, wherein the coupling includes transfer of energy from the lateral vibration to the torsional vibration or vice versa at the first frequency”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying” in the context of this claim encompasses the user analyzing and performing further calculations regarding results of the mathematical calculations that were performed in the previous calculating step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receiving data characterizing time-dependent lateral vibration of a shaft of a machine, the lateral vibration indicative of motion of at least a portion of the shaft perpendicular 16Atty. Docket No: 41BN-508144-US-4 / 47079-685001US to a first direction, wherein the lateral vibration is detected by a first sensor located at a first predetermined location on the shaft”; “receiving data characterizing time-dependent torsional vibration of the shaft, the torsional vibration indicative of rotation of the shaft around the first direction, wherein the torsional vibration is detected by a second sensor located at a second predetermined location on the shaft”, and “providing the first frequency and/or at least a portion of the coherence”.
Regarding “receiving data characterizing time-dependent lateral vibration of a shaft of a machine, the lateral vibration indicative of motion of at least a portion of the shaft perpendicular 16Atty. Docket No: 41BN-508144-US-4 / 47079-685001US to a first direction, wherein the lateral vibration is detected by a first sensor located at a first predetermined location on the shaft” and “receiving data characterizing time-dependent torsional vibration of the shaft, the torsional vibration indicative of rotation of the shaft around the first direction, wherein the torsional vibration is detected by a second sensor located at a second predetermined location on the shaft”, these limitations do not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the calculating and identifying steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “providing the first frequency and/or at least a portion of the coherence”, this limitation does not integrate into a practical application because the limitation merely recites providing a result of the mathematical concepts (i.e., the calculating and identifying steps). Further, the providing step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 is not patent eligible.
Regarding independent Claims 14 and 25, these claims recite the same limitations discussed above with respect to Claim 1, with the addition of a generic computer system in Claim 14 and a generic computer program product in Claim 25.
Regarding the computer system of Claim 14, the computer system is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the calculating and identifying steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Regarding the computer program product of Claim 25, the computer program product is recited at a high-level of generality (i.e., as a generic computer program product performing a generic computer function of mathematical calculations, i.e., the calculating and identifying steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a computer program product to perform the calculating and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent Claims 14 and 25 are not patent eligible.
Dependent claims 6-9 and 19-22 are likewise also not patent eligible. The limitations of claims 6-9 and 19-22 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 6-9 and 19-22 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bseisu (U.S. Pat. No. 5038614).
Regarding Claim 1, Bseisu teaches a method comprising: receiving data characterizing time-dependent lateral vibration of a shaft of a machine (Fig. 1, the pipeline is equated to the claimed shaft of a machine), the lateral vibration indicative of motion of at least a portion of the shaft perpendicular to a first direction, wherein the lateral vibration is detected by a first sensor located at a first predetermined location on the shaft (Fig. 1, any of accelerometers 24 and 26, and strain gauges 28 and 30; column 3, lines 17-44); receiving data characterizing time-dependent torsional vibration of the shaft, the torsional vibration indicative of rotation of the shaft around the first direction, wherein the torsional vibration is detected by a second sensor located at a second predetermined location on the shaft (Fig. 1, any of accelerometers 24 and 26, and strain gauges 28 and 30; column 3, lines 17-44); calculating a coherence of the data characterizing time-dependent lateral vibration and the data characterizing time-dependent torsional vibration (column 5, lines 45-57; see also column 8, lines 3-27); identifying, based on the coherence, a first frequency value in the frequency domain indicative of coupling between the time-dependent lateral vibration and the time-dependent torsional vibration, wherein the coupling includes transfer of energy from the lateral vibration to the torsional vibration or vice versa at the first frequency (column 6, lines 8-24, cross-correlation of axial and torsional signals; column 6, line 58-column 8, line 2, frequency response is measured in step (3)); and providing the first frequency and/or at least a portion of the coherence (because the frequency response is measured in step (3) in column 6, line 58-column 8, line 2, the frequency response is provided in the system).  
Regarding Claim 6, Bseisu teaches everything that is claimed above with respect to Claim 1.  Bseisu further teaches wherein calculating the coherence further includes: calculating a lateral frequency spectrum by transforming the time-dependent lateral vibration from the time domain to the frequency domain; and calculating a torsional frequency spectrum by transforming the time-dependent torsional 15Atty. Docket No: 41BN-508144-US-4 / 47079-685001USvibration in the frequency domain, wherein the coherence is based on the product of the lateral frequency spectrum and the torsional frequency spectrum (column 6, line 63-column 7, line 3).  
Regarding Claim 9, Bseisu teaches everything that is claimed above with respect to Claim 1.  Bseisu further teaches wherein the calculating includes transforming the time-dependent lateral vibration and the time-dependent torsional vibration from a time domain to a frequency domain (column 6, line 63-column 7, line 3).  
Regarding Claim 11, Bseisu teaches everything that is claimed above with respect to Claim 1.  Bseisu further teaches wherein the second sensor is one of a magnetostrictive torsional sensor, a demodulated torsional sensor, and a strain torsional sensor (strain gauge 28 of Fig. 1; column 3, lines 36-37).  
Regarding Claim 12, Bseisu teaches everything that is claimed above with respect to Claim 1.  Bseisu further teaches wherein the first sensor is an axial vibration sensor configured to provide a signal characterizing a time-dependent axial vibration of the shaft, the axial vibration indicative of motion of at least a portion of the shaft parallel to the first direction, wherein the axial vibration sensor is located at the first predetermined location on the shaft (accelerometers 24 and 26 of Fig. 1; column 3, lines 32-35).  
Regarding Claim 13, Bseisu teaches everything that is claimed above with respect to Claim 1.  Bseisu further teaches wherein the second sensor is an axial vibration sensor (accelerometers 24 and 26 of Fig. 1; column 3, lines 32-35).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19, 22, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bseisu in view of Loutfi (U.S. Pub. No. 20110184547).	
Regarding Claim 14, Bseisu teaches a system comprising: receiving data characterizing time-dependent lateral vibration of a shaft of a machine (Fig. 1, the pipeline is equated to the claimed shaft of a machine), the lateral vibration indicative of motion of at least a portion of the shaft perpendicular to a first direction, wherein the lateral vibration is detected by a first sensor located at a first predetermined location on the shaft (Fig. 1, any of accelerometers 24 and 26, and strain gauges 28 and 30; column 3, lines 17-44); receiving data characterizing time-dependent torsional vibration of the shaft, the torsional vibration indicative of rotation of the shaft around the first direction, wherein the torsional vibration is detected by a second sensor located at a second predetermined location on the shaft (Fig. 1, any of accelerometers 24 and 26, and strain gauges 28 and 30; column 3, lines 17-44); calculating a coherence of the data characterizing time-dependent lateral vibration and the data characterizing time-dependent torsional vibration (column 5, lines 45-57; see also column 8, lines 3-27); identifying, based on the coherence, a first frequency value in the frequency domain indicative of coupling between the time-dependent lateral vibration and the time-dependent torsional vibration, wherein the coupling includes transfer of energy from the lateral vibration to the torsional vibration or vice versa at the first frequency (column 6, lines 8-24, cross-correlation of axial and torsional signals; column 6, line 58-column 8, line 2, frequency response is measured in step (3)); and providing the first frequency and/or at least a portion of the coherence (because the frequency response is measured in step (3) in column 6, line 58-column 8, line 2, the frequency response is provided in the system).  
Bseisu does not specifically teach at least one data processor; memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform the above operations.  However, Loutfi teaches in paragraphs [0005]-[0006] use of a computer to analyze vibration data.  It would have been obvious to one skilled in the art at the time of the invention to include a computer, as taught in Loutfi, in the system of Bseisu, in order to save significant labor time and expensive while also greatly improving the accuracy and timeliness of machine monitoring and maintenance (see Loutfi, paragraph [0006]).
Regarding Claim 19, Bseisu in view of Loutfi teaches everything that is claimed above with respect to Claim 14.  Bseisu further teaches wherein calculating the coherence further includes: calculating a lateral frequency spectrum by transforming the time-dependent lateral vibration from the time domain to the frequency domain; and calculating a torsional frequency spectrum by transforming the time-dependent torsional 15Atty. Docket No: 41BN-508144-US-4 / 47079-685001USvibration in the frequency domain, wherein the coherence is based on the product of the lateral frequency spectrum and the torsional frequency spectrum (column 6, line 63-column 7, line 3).  
Regarding Claim 22, Bseisu in view of Loutfi teaches everything that is claimed above with respect to Claim 14.  Bseisu further teaches wherein the calculating includes transforming the time-dependent lateral vibration and the time-dependent torsional vibration from a time domain to a frequency domain (column 6, line 63-column 7, line 3).  
Regarding Claim 24, Bseisu in view of Loutfi teaches everything that is claimed above with respect to Claim 14.  Bseisu further teaches wherein the second sensor is one of a magnetostrictive torsional sensor, a demodulated torsional sensor, and a strain torsional sensor (strain gauge 28 of Fig. 1; column 3, lines 36-37).  
Regarding Claim 25, Bseisu teaches receiving data characterizing time-dependent lateral vibration of a shaft of a machine (Fig. 1, the pipeline is equated to the claimed shaft of a machine), the lateral vibration indicative of motion of at least a portion of the shaft perpendicular to a first direction, wherein the lateral vibration is detected by a first sensor located at a first predetermined location on the shaft (Fig. 1, any of accelerometers 24 and 26, and strain gauges 28 and 30; column 3, lines 17-44); receiving data characterizing time-dependent torsional vibration of the shaft, the torsional vibration indicative of rotation of the shaft around the first direction, wherein the torsional vibration is detected by a second sensor located at a second predetermined location on the shaft (Fig. 1, any of accelerometers 24 and 26, and strain gauges 28 and 30; column 3, lines 17-44); calculating a coherence of the data characterizing time-dependent lateral vibration and the data characterizing time-dependent torsional vibration (column 5, lines 45-57; see also column 8, lines 3-27); identifying, based on the coherence, a first frequency value in the frequency domain indicative of coupling between the time-dependent lateral vibration and the time-dependent torsional vibration, wherein the coupling includes transfer of energy from the lateral vibration to the torsional vibration or vice versa at the first frequency (column 6, lines 8-24, cross-correlation of axial and torsional signals; column 6, line 58-column 8, line 2, frequency response is measured in step (3)); and providing the first frequency and/or at least a portion of the coherence (because the frequency response is measured in step (3) in column 6, line 58-column 8, line 2, the frequency response is provided in the system).  
Bseisu does not specifically teach a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform the above operations.  However, Loutfi teaches in paragraphs [0005]-[0006] use of a computer, including software instructions, to analyze vibration data.  It would have been obvious to one skilled in the art at the time of the invention to include computer software, as taught in Loutfi, in the system of Bseisu, in order to save significant labor time and expensive while also greatly improving the accuracy and timeliness of machine monitoring and maintenance (see Loutfi, paragraph [0006]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bseisu in view of Mishkevich (U.S. Patent No. 5949162).	
Regarding Claim 10, Bseisu teaches everything that is claimed above with respect to Claim 1.  Bseisu does not teach wherein the first sensor is an eddy-current sensor.  However, Mishkevich teaches in column 3, lines 7-17, that an eddy current sensor is a known  means for detecting lateral movements of a shaft.  It would have been obvious to one skilled in the art at the time of the invention to include the eddy current sensor of Mishkevich in the system of Bseisu, because the eddy current sensor is a known sensor usable as a proximity sensor for detecting shaft lateral vibrations (see Mishkevich, column 3, lines 7-17).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bseisu in view of Loutfi and Mishkevich.	
Regarding Claim 23, Bseisu in view of Loutfi teaches everything that is claimed above with respect to Claim 14.  Bseisu and Loutfi do not teach wherein the first sensor is an eddy-current sensor.  However, Mishkevich teaches in column 3, lines 7-17, that an eddy current sensor is a known  means for detecting lateral movements of a shaft.  It would have been obvious to one skilled in the art at the time of the invention to include the eddy current sensor of Mishkevich in the system of Bseisu, because the eddy current sensor is a known sensor usable as a proximity sensor for detecting shaft lateral vibrations (see Mishkevich, column 3, lines 7-17).

Allowable Subject Matter
Although there are no prior art rejections for Claims 2-5 and 15-18, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 112 are satisfactorily addressed.
Although there are no prior art rejections for Claims 7-8 and 20-21, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 are satisfactorily addressed.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
JPH0718747B2 teaches detection of cracks in a shaft based on lateral and torsional vibrations.
Thibault (U.S. Pat. No. 5520061) teaches monitoring of torsional and axial vibrations to determine the existence and severity of cracks in a shaft system (see Abstract).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863